Citation Nr: 1616838	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from June 1964 to March 1966.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for PTSD.

In September 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In February 2014, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development.

In a September 2014 decision, the Board, in pertinent part, denied the Veteran's claim for an acquired psychiatric disorder.

The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (court).  In a June 2015 Memorandum Decision, the court vacated the Board's decision and remanded the case to the Board for action consistent with its decision.

In November 2015, the Board remanded the Veteran's case to the AOJ for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

During 2013 and 2014, VA outpatient mental health records show that the Veteran was treated for a psychiatric disorder, variously diagnosed as an adjustment disorder, an anxiety disorder, not otherwise specified (NOS), and a depressive disorder (VBMS 5/6/14, CAPRI, pps. 2, 48, 68, 80, 92).

In March 2014, a VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD, and diagnosed an adjustment disorder with mixed anxiety and depressed mood that was not incurred in or due to military service (VBMS 5/6/14, C& Exam, pps. 4, 10).  The examiner reiterated her opinion in a June 2014 addendum (VBMS 7/10/14, C&P Exam, p. 1).  

In June 2015, the court found the March 2014 opinion and June 2014 addendum inadequate as the opinion was based on the examiner's rejection of the Veteran's stressor events (VBMS 7/2/15, CAVC Decision, p. 49).  The court noted that the opinion was based, in part, on the examiner's rejection of the Board's finding that the appellant's reported stressor events (that he endured racial discrimination and harassment throughout the military including a report of assault and abduction by fellow soldiers who were Ku Klux Klan members) occurred.  The court found that the examiner based her opinion on her own conclusions regarding the Veteran's credibility or showed sufficient skepticism of his report such that her opinion was compromised.

In January 2016, a VA examiner found that the Veteran did not endorse symptoms of a psychiatric disorder related to his stressor in service and did not meet the full criteria for PTSD (VBMS1/4/16, C&P Exam, pps. 1, 8).  The examiner stated that the Veteran did not have a diagnosis of a psychiatric disorder, including PTSD, that is at least as likely as not incurred in or caused by military service.

The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Because the Veteran was diagnosed with anxiety, adjustment, and depressive disorders during the appeal period, an additional opinion is required regarding whether such disorders resolved or whether they were incorrectly diagnosed.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (finding that a VA examination on which the Board relied was inadequate where the examiner did not indicate, positively or negatively, whether a recently diagnosed psychological disorder had resolved itself or was incorrectly diagnosed).

An addendum opinion is needed.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Houston since April 2014 should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment at the Houston VAMC since April 2014.  If any requested records cannot be obtained, the Veteran must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, return the Veteran's claims file to the VA examiner who completed the January 2016 PTSD Disability Benefits Questionnaire for an addendum opinion.  If that examiner is no longer available, another comparably qualified individual may respond instead.  The examiner should review the claims file and her examination report and address the following (a clinical examination should be scheduled if deemed necessary by the examiner):

a. The Veteran has received diagnoses of an adjustment disorder with mixed anxiety and depressed mood, an anxiety disorder, NOS, and depression, and a depressive disorder, during the appeal period, in the August to November 2013, and February 2014 VA outpatient records, and March 2014 VA examination report.  If the examiner determines that any of these disorders are not present currently, the examiner should state whether the prior diagnoses were made in error or the disability has gone into remission.  If PTSD was present at any time since 2013, the examiner should specify the stressor supporting the diagnosis

b. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

c. The Veteran is competent to report symptoms and observable history and such reports must be considered in formulating any opinions.  The examiner is reminded that the Board finds the Veteran's reports regarding in-service stressors to be credible.  

d. The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




